UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 97-40582
                         Summary Calendar


                       DAVID H. COERS, JR.,

                                              Plaintiff-Appellant,


                              VERSUS


  TEXAS GUARANTEED STUDENT LOAN CORPORATION; JOE L. McCORMICK,

                                              Defendants-Appellees.




           Appeal from the United States District Court
                For the Southern District of Texas
                          (M-93-CV-178)
                          March 27, 1998


Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

      The Court notes that David H. Coers, Jr., Appellant, has

failed to comply with the Court’s order of January 9, 1998 by

removing the excess papers in the record excerpts.    However, after



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
considering   the    merits,   we   waive   compliance   by   this   pro   se

Appellant.

     We have considered the record and the briefs of the parties

and the applicable authorities and affirm for essentially the

reasons stated by the District Judge in his memorandum opinion.

All motions not previously ruled on are DENIED.

     AFFIRMED.      MOTIONS DENIED.




                                      2